                                                                                                                                   Case 1:19-cv-00180 ECF No. 1 filed 03/08/19 PageID.1 Page 1 of 6



                                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                                                  FOR THE WESTERN DISTRICT OF MICHIGAN
                                                                                                                                                           SOUTHERN DIVISION


                                                                                                                         HELENA AGRI-ENTERPRISES, LLC,
                                                                                                                         a Delaware limited liability company,            Case No. ________________

                                                                                                                                          Plaintiff,

                                                                                                                         vs.                                              Honorable __________________
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY300 OTTAWA AVENUE N.W., SUITE 700GRAND RAPIDS, MICHIGAN 49503




                                                                                                                         BOERSEN FARMS PROPERTIES, LLC,

                                                                                                                                          Defendant.
                                                                                                                                                                          COMPLAINT
                                                                                                                         Sheryl L. Toby (P39114)
                                                                                                                         Mark J. Magyar (P75090)
                                                                                                                         Dykema Gossett PLLC
                                                                                                                         Attorneys for Plaintiff
                                                                                                                         300 Ottawa Ave. N.W. Suite 700
                                                                                                                         Grand Rapids, Michigan 49503
                                                                                                                         stoby@dykema.com
                                                                                                                         mmagyar@dykema.com
                                                                                                                         616-776-7500



                                                                                                                                 Plaintiff, Helena Agri-Enterprises, LLC f/k/a Helena Chemical Company, by and through

                                                                                                                         its attorneys, Dykema Gossett, PLLC states its Complaint against Defendant Boersen Farms

                                                                                                                         Properties, LLC as follows:


                                                                                                                                                                    PARTIES

                                                                                                                                 1.           Plaintiff, Helena Agri-Enterprises, LLC is a Delaware limited liability

                                                                                                                         company. Helena Agri-Enterprises, LLC’s sole member is Marubeni America Corporation, a

                                                                                                                         New York corporation. Marubeni America Corporation’s principal place of business is in New

                                                                                                                         York.



                                                                                                                         4825-3389-6329.1
                                                                                                                         ID\TOBY, SHERYL - 067220\000363
                                                                                                                                  Case 1:19-cv-00180 ECF No. 1 filed 03/08/19 PageID.2 Page 2 of 6



                                                                                                                                2.         Defendant Boersen Farms Properties, LLC is a Michigan limited liability

                                                                                                                         company, with its principal place of business located at 6241 Ransom Street, Zeeland, MI 49464.

                                                                                                                         The members of Boersen Farms Properties, LLC are Dennis Boersen and Ross Boersen, each a

                                                                                                                         citizen of the State of Michigan and domiciled in Michigan.

                                                                                                                                                         JURISDICTION AND VENUE

                                                                                                                                3.         This Court has subject matter jurisdiction under 28 USC § 1332 because there
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY300 OTTAWA AVENUE N.W., SUITE 700GRAND RAPIDS, MICHIGAN 49503




                                                                                                                         is complete diversity of citizenship between Helena and the Defendants, and the amount in

                                                                                                                         controversy exceeds $75,000, exclusive of interest and costs.

                                                                                                                                4.         Venue is proper in this district under 28 USC § 1391(b)(1) and (b)(2).

                                                                                                                                                                 ALLEGATIONS

                                                                                                                         Background

                                                                                                                                5.         Plaintiff, Helena Agri-Enterprises, LLC f/k/a Helena Chemical Company

                                                                                                                         (“Helena” or “Plaintiff”) is an agricultural and specialty formulator and distributor providing

                                                                                                                         products and services to the agricultural community such as, by way of example fertilizer and

                                                                                                                         fertilizer application services, nutrients, seed and seed treatments, financial services, and other

                                                                                                                         products and services.

                                                                                                                                6.         Defendant is one of the entities within a conglomerate of entities that together

                                                                                                                         engaged in farming, principally growing corn and soybean crops primarily in Western Michigan

                                                                                                                         (the “Boersen Farming Operation”).

                                                                                                                                7.         The Boersen Farming Operation defaulted on obligations owed to numerous

                                                                                                                         creditors leading to multiple lawsuits and judgments entered against various Boersen Farming

                                                                                                                         Operation entities.

                                                                                                                                8.         Helena sold product to certain Boersen Farming Operation entities on either a

                                                                                                                         credit account arrangement or through a finance arrangement. The Boersen Farming Operation


                                                                                                                                                                         2
                                                                                                                                  Case 1:19-cv-00180 ECF No. 1 filed 03/08/19 PageID.3 Page 3 of 6



                                                                                                                         entities defaulted on the obligations owed to Plaintiff and failed to pay amounts due and owing.

                                                                                                                         In turn, Plaintiff filed a lawsuit with this court against several of the Boersen Farming Operation

                                                                                                                         entities assigned Case No. 1:18-cv-00963-RJJ (the “First Lawsuit”).

                                                                                                                                9.         Boersen Farming Operation entities, Boersen Farms, Inc. and Boersen Farms

                                                                                                                         AG, LLC (collectively for purposes of this Complaint the “Boersen Judgment Debtors”) were

                                                                                                                         two of the named defendants in the Lawsuit.
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY300 OTTAWA AVENUE N.W., SUITE 700GRAND RAPIDS, MICHIGAN 49503




                                                                                                                                10.        The Boersen Judgment Debtors filed an answer to the Complaint filed in the

                                                                                                                         First Lawsuit. [First Lawsuit Dkt 13.]

                                                                                                                                11.        The First Lawsuit included a successor claim against Great Lakes Grain, LLC

                                                                                                                         (Count I) and a Voidable Transaction claim against the defendants (Count XI). Those two

                                                                                                                         counts are still pending. All other counts of the First Complaint were resolved through a

                                                                                                                         stipulated entered judgment further described below.

                                                                                                                                Judgment has been entered against Boersen Judgment Debtors

                                                                                                                                12.        In the First Complaint, Plaintiff sought judgment against defendants Boersen

                                                                                                                         Farms AG, LLC, Boersen Farms, Inc., Boersen AG Partners, LLC, Dennis Boersen, Arlan

                                                                                                                         Boersen, and Sandra Boersen arising from breach of credit and loan agreements entered into with

                                                                                                                         certain of the defendants and Helena and liability arising out of breach of guarantee agreements.

                                                                                                                         Other than Great Lakes Grain, LLC, all of the other foregoing parties and Helena entered into a

                                                                                                                         stipulated final judgment. [First Lawsuit Dkt 36.] A copy of the judgment as entered by the

                                                                                                                         court is attached as Exhibit 1 (the “First Lawsuit Judgment”).

                                                                                                                                13.        Prior to entry of the First Lawsuit Judgment, it was discovered that although

                                                                                                                         guarantee agreements identifying this Defendant as a guarantor of the Boersen Judgment

                                                                                                                         Debtors’ obligations had been attached to the First Complaint, Defendant had not been named as




                                                                                                                                                                         3
                                                                                                                                  Case 1:19-cv-00180 ECF No. 1 filed 03/08/19 PageID.4 Page 4 of 6



                                                                                                                         a defendant in the First Lawsuit. Plaintiff sought concurrence from counsel for Defendant (and

                                                                                                                         the other defendants in the First Lawsuit) to add Defendant as a party Defendant to the First

                                                                                                                         Lawsuit and add Defendant to the First Lawsuit Judgment. Concurrence was denied. Plaintiff

                                                                                                                         was informed it would need to seek to amend the Complaint in the First Lawsuit or file a new

                                                                                                                         lawsuit against Defendant. Plaintiff chose the latter giving rise to this lawsuit.

                                                                                                                                14.        A copy of the guaranty agreements by Defendant in favor of Helena with
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY300 OTTAWA AVENUE N.W., SUITE 700GRAND RAPIDS, MICHIGAN 49503




                                                                                                                         respect to the Boersen Farms, Inc. obligations is attached as Exhibit 2. Pursuant to such

                                                                                                                         agreements and as set forth more fully therein, Defendant guaranteed unconditionally and

                                                                                                                         absolutely prompt payment and performance of all indebtedness, obligations and liabilities of

                                                                                                                         Boersen Farms, Inc. to Helena of any kind or character, then existing or thereafter arising.

                                                                                                                                15.        Boersen Farms, Inc. stipulated to entry of the First Lawsuit Judgment and it

                                                                                                                         was entered against Boersen Farms, Inc. in favor of Plaintiff as follows: A non-appealable, final

                                                                                                                         judgment of liability in the amount of $13,059,033.46 prior to attorney fees and costs (paragraph

                                                                                                                         2 of the Judgment) plus $1,832,673.77 prior to attorney fees and costs (paragraph 8 of the

                                                                                                                         Judgment) plus $118,758.40 in attorney fees and costs as of the date of entry of the Judgment

                                                                                                                         for a total obligation owed to Helena of $15,010,465.63, prior to the additional attorney fees and

                                                                                                                         costs incurred subsequent to the entry of the Judgment including with respect to those incurred in

                                                                                                                         connection with this lawsuit.

                                                                                                                                16.        A copy of the guaranty agreements by Defendant in favor of Helena with

                                                                                                                         respect to the obligations of Boersen Farms AG, LLC is attached as Exhibit 3. Pursuant to such

                                                                                                                         agreements and as set forth more fully therein, Defendant guaranteed unconditionally and

                                                                                                                         absolutely prompt payment and performance of all indebtedness, obligations and liabilities of

                                                                                                                         Boersen Farms AG, LLC to Helena of any kind or character, then existing or thereafter arising.




                                                                                                                                                                           4
                                                                                                                                  Case 1:19-cv-00180 ECF No. 1 filed 03/08/19 PageID.5 Page 5 of 6



                                                                                                                                17.        Boersen Farms AG, LLC stipulated to entry of the First Lawsuit Judgment and

                                                                                                                         it was entered against Boersen Farms AG, LLC in favor of Plaintiff as follows: A non-

                                                                                                                         appealable, final judgment of liability in the amount of $1,428,180.79 prior to attorney fees and

                                                                                                                         costs (paragraph 3 of the Judgment) plus $13,463,526.44 which includes $118,758.40 in

                                                                                                                         attorneys’ fees and costs as of the date of entry of the Judgment for a total obligation owed to

                                                                                                                         Helena by Boersen Farms AG, LLC of $14,891,707.23 prior to the additional attorney fees and
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY300 OTTAWA AVENUE N.W., SUITE 700GRAND RAPIDS, MICHIGAN 49503




                                                                                                                         costs incurred subsequent to the entry of the First Lawsuit Judgment including with respect to

                                                                                                                         those incurred in connection with this lawsuit.

                                                                                                                                                       COUNT I
                                                                                                                                BREACH OF GUARANTEE OF BOERSEN FARMS, INC. OBLIGATIONS

                                                                                                                                18.        Helena restates and incorporates by this reference the allegations set forth in

                                                                                                                         Paragraphs 1 through 17 above.

                                                                                                                                19.        Defendant Boersen Farms Properties, LLC breached the valid Guarantee

                                                                                                                         Agreements attached hereto as Exhibit 2 by refusing to pay after Boersen Farms, Inc. defaults on

                                                                                                                         its obligations owed to Helena despite lawful demand.

                                                                                                                                20.        A final non-appealable judgment has been entered against Defendant Boersen

                                                                                                                         Farms, Inc. in the amount of $15,010,465.63 and as such pursuant to its guaranty agreements,

                                                                                                                         Boersen Farms Properties, LLC is liable to Helena for such amount.

                                                                                                                                WHEREFORE, Helena requests that this Court enter a money judgment in its favor and

                                                                                                                         against guarantor Defendant Boersen Farms Properties, LLC on the Boersen Farms, Inc. final

                                                                                                                         judgment amount of $15,010,465.63 plus additional attorney fees and costs that have been

                                                                                                                         incurred since entry of the Judgment and such other just and equitable relief as determined by

                                                                                                                         this Court.




                                                                                                                                                                           5
                                                                                                                                  Case 1:19-cv-00180 ECF No. 1 filed 03/08/19 PageID.6 Page 6 of 6




                                                                                                                                                      COUNT II
                                                                                                                              BREACH OF GUARANTEE OF BOERSEN FARMS AG, LLC OBLIGATIONS

                                                                                                                                21.       Helena restates and incorporates by this reference the allegations set forth in

                                                                                                                         Paragraphs 1 through 18 above.

                                                                                                                                22.       Defendant Boersen Farms Properties, LLC breached the valid Guarantee

                                                                                                                         Agreements attached hereto as Exhibit 3 by refusing to pay after Boersen Farms AG, LLC
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY300 OTTAWA AVENUE N.W., SUITE 700GRAND RAPIDS, MICHIGAN 49503




                                                                                                                         defaults on its obligations owed to Helena despite lawful demand.

                                                                                                                                23.       A final non-appealable judgment has been entered against Defendant Boersen

                                                                                                                         Farms AG, LLC in the amount of $14,891,707.23 and as such pursuant to its guaranty

                                                                                                                         agreements, Boersen Farms Properties, LLC is liable to Helena for such amount.

                                                                                                                                WHEREFORE, Helena requests that this Court enter a money judgment in its favor and

                                                                                                                         against guarantor Defendant Boersen Farms Properties, LLC on the Boersen Farms AG, LLC

                                                                                                                         judgment amount of $14,891.707.23 plus the additional attorney fees and costs that have been

                                                                                                                         incurred since entry of the Judgment and such other just and equitable relief as determined by

                                                                                                                         this Court.

                                                                                                                         Date: March 8, 2019                Respectfully submitted,
                                                                                                                                                             DYKEMA GOSSETT PLLC
                                                                                                                                                             By: _/s/ Mark J. Magyar_________________
                                                                                                                                                                 Sheryl L. Toby (P39114)
                                                                                                                                                                 Mark J. Magyar (P75090)
                                                                                                                                                                 Dykema Gossett PLLC
                                                                                                                                                                 Attorneys for Plaintiff
                                                                                                                                                                 300 Ottawa Ave. N.W. Suite 700
                                                                                                                                                                 Grand Rapids, Michigan 49503
                                                                                                                                                                 stoby@dykema.com
                                                                                                                                                                 mmagyar@dykema.com
                                                                                                                                                                 616-776-7500




                                                                                                                                                                        6
